Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to Applicant’s arguments stating that neither Crombez et al. (US PUB 2015/0274027, hereinafter Crombez) nor Bauer et al. (US PUB 2020/0125858, hereinafter Bauer) fails to disclose “deactivate a plurality of sensors while navigating the vehicle to the stop…” the Examiner respectfully disagrees.   The Examiner notes Crombez teaches diverting power from non-essential systems (see at least [0024] and rejection below). Bauer was brought in to teach a system that allows for the disconnection of sensors facing a particular direction.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-11, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US PUB 2015/0274027) in view of Lurie et al. (US PUB 2019/0324450, hereinafter Lurie).
Regarding claim 1, Crombez teaches:
A computer comprising a processor and a memory storing processor-executable instructions ([0025], disclosing a processor and a memory storing instructions), the processor programmed to:
	disconnect loads from a first bus of a vehicle in response to a power failure affecting the first bus and a second bus of the vehicle ([0023], disclosing the partitioning of subsets from a matrix of cells to be used for backup power purposes.  The partitions provide backup power for intended subsystem loads, i.e. loads are disconnected due to a power failure; [0025], disclosing a memory that can store an application for switching cells and/or to partition a multi-cell battery),
	wherein the loads are redundantly supplied by the first and second buses ([0019]; Fig. 2, disclosing tabs, i.e. buses, providing backup power, i.e. a redundancy in supply, to loads); and
	then navigate the vehicle to a stop ([0024], disclosing a "limp home" mode that determines the driving range of a vehicle, and whether to autonomously pull over to the side of the road, i.e. navigating the vehicle to a stop); and
deactivate a plurality of sensors while navigating the vehicle to the stop ([0024], disclosing diverting power from non-essential systems);…

The non-essential systems are sensors.
and
…wherein at least one of the deactivated sensors has a field of view with a center that is oriented in a direction that the vehicle will not travel while navigating to the stop.
	However, in the same field of endeavor, vehicle control, Lurie teaches:
	A rule for de-prioritizing sensors (see at least [0126], i.e. a deactivation of non-essential systems),
and
	…wherein at least one of the deactivated sensors has a field of view with a center that is oriented in a direction that the vehicle will not travel while navigating to the stop ([0126], disclosing de-prioritizing sensors that are pointed away from the direction of travel) .
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Crombez to include rules for deactivating sensors pointed away from the direction of travel, as taught by Lurie.  The suggestion/motivation to combine is to provide fine-grained control over power distribution to the vehicle so that the vehicle can execute mission critical functions. 
	Regarding claim 2, modified Crombez teaches:
	The computer of claim 1, wherein the processor is further programmed to select a location for the vehicle to stop based on a calculated running time of the vehicle being greater than a time to navigate the vehicle to a stop at the location ([0024], disclosing a "limp home" mode that determines the driving range of a vehicle, i.e. a running time, and whether to .
	Regarding claim 6, modified Crombez teaches:
 	The computer of claim 1, wherein the processor is further programmed to estimate a time to navigate the vehicle to the stop ([0024], disclosing a "limp home" mode that determines the driving range of a vehicle, based on the state of charge of the battery, i.e. a time, and whether to autonomously pull over to the side of the road, i.e. an estimated time to navigate the vehicle to a stop), 
	select a load-management strategy from a plurality of load-management strategies based on whether the load-management strategies can power the vehicle for the estimated time ([0023], disclosing the partitioning of subsets from a matrix of cells to be used for backup power purposes.  The different reorganizations of cells are a plurality of load-management strategies),
	and follow the selected load-management strategy ([0023], disclosing the partitioning of subsets from a matrix of cells to be used for backup power purposes.  The different reorganizations of cells are a plurality of load-management strategies).
	Regarding claim 9, modified Crombez teaches:
The computer of claim 1, wherein the loads are first loads ([0024], disclosing giving priority to systems in "limp-home mode," i.e. the load is a first load; [0028], disclosing determination if a first load has failed, i.e. the load is a first load),
and the processor is further programmed to instruct second loads to enter a low-power mode in response to the power failure ([0029], disclosing, in the event of a first load failure, a reconfiguration of the battery cell matrix to supply backup power to the first load, i.e. second .
Regarding claim 10, Crombez teaches:
A method comprising (Fig. 5, disclosing a method):
disconnecting loads from a first bus of a vehicle in response to a power failure affecting the first bus and a second bus of the vehicle ([0023], disclosing the partitioning of subsets from a matrix of cells to be used for backup power purposes.  The partitions provide backup power for intended subsystem loads, i.e. loads are disconnected due to a power failure; [0025], disclosing a memory that can store an application for switching cells and/or to partition a multi-cell battery),
wherein the loads are redundantly supplied by the first and second buses ([0019]; Fig. 2, disclosing tabs, i.e. buses, providing backup power, i.e. a redundancy in supply, to loads); and 
then navigating the vehicle to a stop ([0024], disclosing a "limp home" mode that determines the driving range of a vehicle, and whether to autonomously pull over to the side of the road, i.e. navigating the vehicle to a stop) and
deactivating a plurality of sensors while navigating the vehicle to the stop  ([0024], disclosing diverting power from non-essential systems);…
Crombez does not explicitly teach:
…wherein at least one of the deactivated sensors has a field of view with a center that is oriented in a direction that the vehicle will not travel while navigating to the stop.
However, in the same field of endeavor, vehicle control, Lurie teaches:
…wherein at least one of the deactivated sensors has a field of view with a center that is oriented in a direction that the vehicle will not travel while navigating to the stop ([0126], disclosing de-prioritizing sensors that are pointed away from the direction of travel) .

Regarding claim 11, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
Furthermore, modified Crombez teaches:
The method of claim 10,…
Regarding claim 15, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
Furthermore, modified Crombez teaches:
The method of claim 10,…
Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.
Furthermore, modified Crombez teaches:
The method of claim 10,…
	Regarding claim 19, modified Crombez teaches:
	The computer of claim 1, wherein the deactivated sensors include all the sensors having fields of view with centers that are oriented in the direction that the vehicle will not travel (Lurie: [([0126], disclosing de-prioritizing sensors that are pointed away from the direction of travel) while navigating to the stop (Crombez, [0024], disclosing stopping the vehicle).

Regarding claim 20, modified Crombez teaches:
The computer of claim 1, wherein the processor is further programmed to determine at least one potential location which to navigate the vehicle to the stop (Crombez: [0024], disclosing determining a suitable location to pull the vehicle over), and determine the direction that the vehicle will not travel using the at least one potential location (see at least [0126], disclosing de-prioritizing sensors that are pointed away from the direction of travel.  The examiner notes that a determination of direction of travel is implicitly disclosed by the disclosure of de-prioritizing sensors that are pointed away from the direction of travel, i.e. in order to know which sensors are pointed away you must have determined the direction).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Crombez to include rules for deactivating sensors pointed away from the direction of travel, as taught by Lurie.  The suggestion/motivation to combine is to provide fine-grained control over power distribution to the vehicle so that the vehicle can execute mission critical functions. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Lurie and further in view of Stanek et al. (US PUB 2013/0221741, hereinafter Stanek).
Regarding claim 3, modified Crombez teaches:
The computer of claim 2,…
Crombez does not teach:
…wherein the calculated running time of the vehicle leaves energy to accommodate at least one of transmitting a message or illuminating emergency lights after navigating the vehicle to the stop.
However, in the same field of endeavor, electric vehicles, Stanek teaches:
… wherein the calculated running time of the vehicle leaves energy to accommodate at least one of transmitting a message or illuminating emergency lights after navigating the vehicle to the stop ([0062,0072-0073], Fig. 3, Fig. 13, disclosing a calculated run time based on state of charge (CSOC in Fig. 3).  The run time leaves some charge (12% and below of BSOC), i.e. the calculated running time leaves energy to accommodate a limited operating strategy, which transmits a warning message to the user. The Examiner notes the claim recites the language “…to accommodate…” As per MPEP 2103, this statement of intended use does not limit the scope of the claim under the current Office policy of the broadest reasonable claim interpretation.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the limp home mode taught by Crombez to include calculating a run time that excludes the energy needed to transmit a warning. One would have been motivated to make this modification in order to allow the user to be aware of an emergency power condition in the event of the vehicle being in a limp home mode.
Regarding claim 12, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Additionally, modified Crombez teaches:
The method of claim 11,…
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Lurie and further in view of Fujiki et al. (US PUB 2017/0151960, hereinafter Fujiki).
Regarding claim 4, modified Crombez teaches:
The computer of claim 2,…
Crombez does not teach:
…wherein the processor is further programmed to transmit a message to a remote server requesting a plurality of potential locations for the vehicle to stop, and select the location for the vehicle to stop from the potential locations returned by the remote server.
However, in the same field of endeavor, electric vehicles, Fujiki teaches:
…wherein the processor is further programmed to transmit a message to a remote server requesting a plurality of potential locations for the vehicle to stop, and select the location for the vehicle to stop from the potential locations returned by the remote server ([0045], disclosing the selection of a stop location from a plurality of refuge places, i.e. potential stop locations, transmitted from a navigation apparatus, i.e. a remote server).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the limp home mode taught by Crombez to include selecting a potential stopping location, as taught by Fujiki.  One would have been motivated to make this modification in order to select the safest stopping location as close to the vehicle as possible, as taught by Fujiki in [0045] of Fujiki.
Regarding claim 13, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Additionally, modified Crombez teaches:
The method of claim 11,…
Claims 5, 7-8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Lurie and further in view of Bauer et al. (US PUB 2020/0125858, hereinafter Bauer).
Regarding claim 5, modified Crombez teaches:
The computer of claim 1,…
Crombez does not explicitly teach:
wherein at least one of the deactivated sensors has a field of view redundant of a field of view of a still-active sensor.
However, in the same field of endeavor, electric vehicles, Bauer teaches:
wherein at least one of the deactivated sensors has a field of view redundant of a field of view of a still-active sensor ([0103], disclosing disconnecting front facing cameras, i.e. sensors with redundant views, (Fig. 1, elements 108d-f), in such a way that allows the vehicle to perform a safe stop, e.g. disconnecting 108e while leaving 108d and 108f).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the computer taught by Crombez to include the disconnection of redundant sensors, as taught by Bauer.  One would have been motivated to make this modification in order to provide a fail-safe operation (e.g. in limp home mode) while still providing an emergency trajectory and drive control, as taught by Bauer in [0130] of Bauer.
Regarding claim 7, modified Crombez teaches:
The computer of claim 6,…
Crombez does not teach:
…wherein at least one of and fewer than all the load-management strategies include deactivating a plurality of sensors while navigating the vehicle to the stop.

…wherein at least one of and fewer than all the load-management strategies include deactivating a plurality of sensors while navigating the vehicle to the stop ([0009], disclosing a processor configured to disconnect from a supply rail that supplies power to redundant sensors, i.e. deactivating a plurality of sensors).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the computer taught by Crombez to include the disconnection of redundant sensors, as taught by Bauer.  One would have been motivated to make this modification in order to provide a fail-safe operation (e.g. in limp home mode or limited operating strategy) while still providing an emergency trajectory and drive control, as taught by Bauer in [0130] of Bauer.
Regarding claim 8, modified Crombez teaches:
The computer of claim 1,
Crombez does not explicitly teach:
…wherein at least one of the deactivated sensors has a field of view redundant of a field of view of a still-active sensor.
However, in the same field of endeavor, electric vehicles, Bauer teaches:
…wherein at least one of the deactivated sensors has a field of view redundant of a field of view of a still-active sensor ([0103], disclosing disconnecting front facing cameras, i.e. sensors with redundant views, (Fig. 1, elements 108d-f), in such a way that allows the vehicle to perform a safe stop, e.g. disconnecting 108e while leaving 108d and 108f).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the computer taught by Crombez to include the 
Regarding claim 14, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Additionally, modified Crombez teaches:
The method of claim 10…
Regarding claim 16, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  Additionally, modified Crombez teaches:
The method of claim 10…
Regarding claim 17, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.  Additionally, modified Crombez teaches:
The method of claim 10…
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/       Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664